Citation Nr: 1541486	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for PTSD.  The January 2014 statement of the case listed the issue as service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran subsequently perfected this appeal.  

In March 2015, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has PTSD related to active service.  Service records show he served in Vietnam from April 1970 to April 1971. 

Information in the claims folder suggests the Veteran is receiving disability benefits from the Social Security Administration.  These records are potentially relevant to the claim and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

At the hearing, the Veteran reported VA treatment.  Review of the claims folder shows that VA records were last printed in January 2014.  The Veteran also testified that he was receiving treatment from Magellan Health Services and he submitted records from this provider dated from January 2015 to March 2015.  Updated VA and private records should be obtained.  38 C.F.R. § 3.159(c)(1), (2) (2015).

The Veteran underwent a VA initial PTSD examination in October 2011.  Diagnosis was major depression, which the examiner believed was related to cervical spine surgery.  The examiner stated that the Veteran's claimed stressor was not adequate to support a diagnosis of PTSD and further indicated that he did not meet the criteria for a PTSD diagnosis.  

Since this examination, the Veteran has submitted additional information regarding his claimed stressors.  See January 2015 VA Form 21-0781 and testimony provided at the hearing.  He also submitted private medical records showing a current diagnosis of PTSD.  Considering this, additional examination is needed.  38 C.F.R. § 3.159(c)(4).  

In requesting another examination, the Board notes that effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  Per the VA Form 8, this appeal was certified to the Board in December 2014.  Thus, the provisions of DSM-5 are for application.  

Accordingly, the case is REMANDED for the following action:

1.  Request records pertaining to any award of disability benefits from the Social Security Administration.  

2.  Request treatment records from the VA Medical Centers in Hines and Chicago, Illinois (to include the Auburn Gresham outpatient clinic) for the period from January 2014 to the present.  

3.  Contact the Veteran and ask him to complete an authorization for release of records from Magellan Health Services for the period from March 2015.  If a properly completed authorization is received, the records should be requested in accordance with 38 C.F.R. § 3.159(c)(1).  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be available for review.  

The examiner is requested to identify any Axis I disorders pursuant to DSM-5.  If the Veteran is diagnosed with PTSD, the examiner is requested to state whether any reported stressor (based on Vietnam service) is adequate to support the diagnosis of PTSD and whether it is related to fear of hostile military or terrorist activity.  

As to any acquired psychiatric disorder other than PTSD, to include the currently diagnosed depressive disorder, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein.  If the examiner finds PTSD related to military service, he/she should also opine whether any other acquired psychiatric disorder is at least as likely as not proximately due to or aggravated by the PTSD.  If aggravation is found, the examiner should identify a baseline level of disability.  

In making these determinations the examiner should consider the Veteran's PTSD stressor statements as well as his testimony that he has had problems since returning from Vietnam.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale for any opinion expressed must be provided.  

5.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






